DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/21 and 6/7/22 were filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,688,073. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to ophthalmic aqueous solution comprising hexanoic acid, 6-(nitrooxy)-, (1S,2E)-3-[(1R,2R,3S,5R)-2-[(2Z)-7-(ethylamino-7-oxo-2-hepten-l-yl]-3,5-dihydroxycyclopentyl]-1-(2-phenylethyl)-2-propen-1-yl ester, macrogol 15 hydroxystearate, pH-adjusting agents that maintain the pH from 5.5-6.5.  The formulation is useful in treating ocular hypertension and other similar disorders. The claims differ in that the instant claims recite that the macrogol is the only solubilizer, while the 073 claims are open to other compounds. The instant claims would be rendered obvious by the 073 claims as their scopes overlap.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,020,368. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to ophthalmic aqueous solution comprising hexanoic acid, 6-(nitrooxy)-, (1S,2E)-3-[(1R,2R,3S,5R)-2-[(2Z)-7-(ethylamino-7-oxo-2-hepten-l-yl]-3,5-dihydroxycyclopentyl]-1-(2-phenylethyl)-2-propen-1-yl ester, macrogol 15 hydroxystearate, pH-adjusting agents that maintain the pH from 5.5-6.5.  The formulation is useful in treating ocular hypertension and other similar disorders. The claims differ in that the instant claims recite that the macrogol is the only solubilizer, while the 368 claims are open to other compounds. The instant claims would be rendered obvious by the 368 claims as their scopes overlap.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Hou Yuhua (CN 105380901 hereafter Hou) in view of Benedini et al (WO 2009/136281 hereafter Benedini).
Hou discloses an aqueous ophthalmic solution comprising 0.005-0.025% of an ophthalmic drug tafluprost and 0.01-5% of a solubilizer that is macrogol 15 hydrostearate (claims).  The is preservative free and comprises tonicity agents like sorbitol, glycerol and pH buffers like phosphate buffers such that the pH is from 5-7 (claims). The formulation can be used to treat glaucoma [0006-0007]. 
While Hou discloses an aqueous ophthalmic formulation comprising a prostaglandin compound, it does not disclose the specific compound of the instant claims.  NCX-470 is known in the art as see in the Benedini patent.
Benedini discloses an aqueous ophthalmic composition nitric oxide donating protamide compounds including hexanoic acid, 6-(nitrooxy)-(15,2E)-[(1R,2R, 3S, 5R)-2-[(2Z)-7-(ethylamino)-7-oxo-2- hepten-1-yl]-3, 5-dinydroxycyclopenty|]-1-(2-phenylethyl)-2-propen-1-yl ester useful for treating glaucoma (pg. 1, pg. 86). The active agent is present in amounts from 0.1-10% (pg. 23, lin. 23-26). The pH of the formulation is from 4.5-7.8 (pg. 23, lin. 25(). The formulation is an ophthalmic solution that comprises thickeners such as HPMC and HEC (pg. 23, lin. 10-22). The formulation comprises stabilizers  like benzalkonium chloride (pg. 23, lin. 1-5). It would have been obvious to substitute the similarly structured compound of Benedini into the formulation of Hou as they solve the same problem.
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable ophthalmic formulation useful in treating glaucoma conditions.  It would have been an obvious modification of Hou to include the Benedini compound as they are structurally similar and solve the same problem. There would have been a reasonable expectation of success as they formulation comprise the same excipient components present in the same concentrations.  One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable glaucoma formulation.
Claim(s) 1 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Hou Yuhua (CN 105380901 hereafter Hou) and Benedini et al (WO 2009/136281 hereafter Benedini) as applied above in view Khopade et al (US 2013/0267591 hereafter Khopade).
As stated above the combination of Hou and Benedini provides a stable aqueous ophthalmic formulation useful in treating glaucoma.  The combination comprises tonicity enhancing agents along with common excipients.  However, the combination is silent to boric acid as an additive as recited in the instant claims.  These components are known in the art as seen in Khopade.
Khopade discloses an ophthalmic solution formulation comprising various ophthalmic drugs along with excipients [abstract, examples]. The drug is present from 0.01-2% [0033]. The formulation comprises benzalkonium chloride [Table 1]; thickeners like hydroxypropyl methylcellulose [00335]; glycerol, sorbitol [0036]; EDTA [0037; boric and citric acid [0038] and with a pH between 4-8 [0038]. The formulation further comprises macrogol-15-hydroxystearate [0084] and sodium hydrochloride [0038]. The method of making comprise first making for injection, solubilizing the active agents, and melting the macrogol-15-hydroxystearate, followed by cooling and filtering through a micron sized filter [examples, 0047]. It would have been obvious to combine these components into the formulation of Hou/Benedini as they solve the same problem.
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable ophthalmic formulation useful in treating glaucoma conditions.  It would have been an obvious modification of Hou to include the boric acid of Khopade as they are similar and solve the same problem. There would have been a reasonable expectation of success as they formulation comprise the same excipient components present in the same concentrations.  One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable glaucoma formulation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618